Case 1:18-cv-12054-TLL-PTM ECF No. 13 filed 01/07/19                PageID.37     Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

AMANDA L. REYNERO,

       Plaintiff,                                          Case No. 18-cv-12054

v.                                                         Honorable Thomas L. Ludington
                                                           Magistrate Judge Patricia T. Morris
FSST FINANCIAL SERVICES, d/b/a
RUSHMORE FINANCIAL.

      Defendant.
_________________________________/

      ORDER TERMINATING REPORT AND RECOMMENDATION AS MOOT

       The above case was electronically filed by Plaintiff on June 29, 2018, with the Court

issuing summons on July 2, 2018. ECF No. 4. On July 9, 2018, pre-trial matters were referred to

Magistrate Judge Patricia T. Morris. ECF No. 5. On August 15, 2018, Plaintiff filed a Summons

Returned Unexecuted, indicating that the attorney for FSST Financial Services refused service

on July 24, 2018.

       Because service was not completed in the time limits provided by Rule 4 of the Federal

Rules of Civil Procedure, Judge Morris issued an order to show cause for failure to prosecute.

(R. 7.) Plaintiff filed a response requesting an additional 30 days to serve which the Court

granted on October 25, 2018. Plaintiff did not respond to the show cause nor did she effectuate

service. On November 28, 2018, an additional show cause order was issued. Plaintiff did not

respond to that order either, nor did she effectuate service. On December 12, 2018, Judge Morris

issued a report, recommending that the Court dismiss the complaint with prejudice for failure to

prosecute.
Case 1:18-cv-12054-TLL-PTM ECF No. 13 filed 01/07/19                   PageID.38      Page 2 of 2



       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff may dismiss an

action without a court order by filing a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment. On December 12, 2018, Plaintiff filed a notice of

voluntary dismissal, dismissing the complaint without prejudice. The notice of voluntary

dismissal was effective upon filing. See Fed. R. Civ. P. 41(a)(1)(A)(i).

       Accordingly, it is ORDERED that the report and recommendation, ECF No. 11, is

terminated as moot. This is a final order and closes this case.



                                                              s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge
Dated: January 7, 2019




                                                -2-
